DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 30, 2021 in application 16/665,651.  
	Claims 1-6, 8, 10-15, 18 and 21-26 are presented for examination.   Claims 1, 15 and 18 are amended.   Claims 7, 9, 16-17 and 19-20 are cancelled.   Claims 24-26 are newly added. 
	IDS submitted on October 28, 2019 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 30, 2021 have been fully considered but they are not persuasive. 
Applicant stated that Jadav and Ash fails to disclose the newly amended features from previous dependent claim 7 because Jadav the surviving adaptor (8b) includes the updated D’ and knows the stripe and blocks to be updated because the surviving adapter 8b knows the exclusive lock unit granted to the failed adapter (8a) and thus the stripe was locked.   The surviving adaptor 8b can complete any updates or destages for the failed adaptor 8a.   Therefore, Jadav fail to teach the newly amended features. 
Examiner disagreed.  The surviving adapter receiving the updated D’ does not conclude that the surviving adapter now have obtain the lock for that particular data block.   Jadav teach in fig. 4a, b of the adapter performing updated operation, col. 7 lines 20-65 and col. 8 lines 1-46.   The updating adaptor 8a receiving an update to a block B in storage device, e.g., storage device 10a, from D to D’.  Control transfer to block 32 which represents the updating adapter 8a sending a message to the remote peer adaptors 8b, c.   Control transfer to block 34 which represents the updating adaptor 8a further transmitting the message the recently release locks list.   Control transfer to block 36 which represents the remote adaptors 8b, c saving the stripes and blocks being updated in their NVRAM 16b, c and updating their recently release locks list with the recently release locks included in the list provided by the updating adaptor 8a.  At block 38, the updating adaptor 8a waits for the remote adapters 8b, c to grant an exclusive lock on the stripe being updated.   After receiving the locks for the stripes being updated, control transfer to block 40 which the updating adaptor 8a saving the stripe and block being updated in its NVRAM 16a.   
From col. 7 and col. 8 of Jadav, it is clear that obtaining D’ by the other adaptors does not mean the other adaptor now have acquired the lock.  It is only a way to synchronized and granting the locks to the updating adaptor.   Knowing the stripe and blocks to be updated and knowing the exclusive lock unit granted to the failed adapter is very different from acquiring the lock (own or have control access) before the failure.   Examiner interpret the act of switching over to the surviving adapter as acquiring the locks of the failed adapter. 
For these reasons, the rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 12, 14-15, 18, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadav et al. (US 6,332,197) in further view of Ash et al. (US 2009/0300408). 
In regard to claim 1, Jadav et al. teach an apparatus comprising:
at least one processing device comprising a processor coupled to a memory (adapter with processor, caches and NVRAM, fig. 2, 14, 16, 18, 20);
said at least one processing device being configured:
if one of the controlling adapter fails, then the surviving adaptor includes the updated data D’ and knows the stripe and blocks to be updated, col. 11 lines 60-67) comprising a plurality of storage nodes each associated with one or more storage devices (network of computers and adaptors connected to storage devices, fig. 1); and
responsive to the detected failure, to issue one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data pages that are subject to the write cache destaging process (remote adapter 8b saving the list of parity groups to be destaged, col. 11 lines 12-35, the surviving adapter 8b can complete any updates or destages for the failed adaptor 8a, col. 11 lines 52-67); 
wherein detecting a failure of at least one storage node that impacts a write cache destaging process comprises detecting the failure of a particular storage node prior to acquisition of address locks for respective ones of one or more data pages targeted by one or more write requests to be destaged from a write cache of the distributed content addressable storage system as part of the write cache destaging process (if one controlling adapter fails, then the surviving adaptor can complete any updates or destages for the failed adaptor, the surviving adaptor knows the exclusive lock unit granted to the failed adaptor and thus the stripe that was locked, col. 11 lines 52-67).
Jadav et al. does not explicitly teach wherein issuing one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data 
Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator acts to designate tracks on the surviving cluster’s cache memory having a data image in NVS of the failed cluster.   Once a failover has completed, a high-speed destage scan may then be performed to destage the marked tracks from the cache to disks (para. 17-18, 29). 
It would have been obvious to modify the apparatus of Jadav et al. by adding Ash et al. memory preserved cache failsafe.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in determining data structural validity and verification (para. 28).

In regard to claim 2, Jadav et al. teach the apparatus of claim 1 wherein said at least one processing device comprises at least a portion of a storage controller of the distributed content addressable storage system (this parallel processing software allows the data to be distributed across different storage devices, col. 4 lines 9-12).

In regard to claim 3, Jadav et al. teach the apparatus of claim 1 wherein the storage nodes of the distributed content addressable storage system are interconnected in a mesh network (RAID disk array, col. 5 lines 20-33).

computers connected to adaptors connected to a network of storage devices, fig. 1).

In regard to claim 5, Jadav et al. teach the apparatus of claim 1 wherein address locks are placed on respective ones of a plurality of data pages targeted by one or more write requests to be destaged from a write cache of the distributed content addressable storage system as part of the write cache destaging process (a write request through one adapter causes the invalidation of data in cache 18b or 20b s that stale data is not returned to a subsequent read request or later destaged to the storage device 10b, fig. 2, col. 5 lines 1-16).

In regard to claim 6, Jadav et al. teach the apparatus of claim 1 wherein detecting a failure of at least one storage node that impacts a write cache destaging process comprises detecting a failure of a data module of a particular storage node that is associated with one or more storage devices that store one or more data pages targeted by one or more write requests to be destaged from a write cache of the distributed content addressable storage system as part of the write cache destaging process (if one controlling adapter fails, then the surviving adaptor can complete any updates or destages for the failed adaptor, col. 11 lines 52-67).
front end and back end locking schemes for data transferred to a node for storage … back-end lock refers to a state associated with a data block maintaining parity data or involved in a destaging operation, col. 5 lines 6-67 and col. 6 lines 1-67).

In regard to claim 10, Jadav et al. does not explicitly teach the apparatus of claim 1 wherein a plurality of write cache metadata preload commands are issued from a control module of the first storage node to respective ones of a plurality of data modules of respective ones of the second storage node and one or more additional ones of the storage nodes.
Ash et al. teach of a storage management server to detect failover occurrences, implement the aforementioned preserved memory cache and process the retained tracks (para. 23, fig. 1, 91). 
Refer to claim 1 for motivational statement. 

In regard to claim 12, Jadav et al. does not explicitly teach the apparatus of claim 1 wherein each of the one or more write cache metadata preload commands is issued in conjunction with an initial step of the write cache destaging process.
Ash et al. teach of verifying a memory preserved cache then all tracks may then be processed during the remainder of the IML.  If the ranks are in a good state, then all the marked tracks may be destage to disk (para. 28-29). 
Refer to claim 1 for motivational statement. 

Ash et al. teach of verifying a memory preserved cache then all tracks may then be processed during the remainder of the IML.  If the ranks are in a good state, then all the marked tracks may be destage to disk (para. 28-29). 
Refer to claim 1 for motivational statement. 

In regard to claim 15, Jadav et al. teach a method comprising:
detecting a failure of at least one storage node that impacts a write cache destaging process in a distributed content addressable storage system (if one of the controlling adapter fails, then the surviving adaptor includes the updated data D’ and knows the stripe and blocks to be updated, col. 11 lines 60-67) comprising a plurality of storage nodes each associated with one or more storage devices (network of computers and adaptors connected to storage devices, fig. 1); and
responsive to the detected failure, issuing one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data pages that are subject to the write cache destaging process (remote adapter 8b saving the list of parity groups to be destaged, col. 11 lines 12-35, the surviving adapter 8b can complete any updates or destages for the failed adaptor 8a, col. 11 lines 52-67); 
if one controlling adapter fails, then the surviving adaptor can complete any updates or destages for the failed adaptor, the surviving adaptor knows the exclusive lock unit granted to the failed adaptor and thus the stripe that was locked, col. 11 lines 52-67);
wherein the method is implemented by at least one processing device comprising a processor coupled to a memory (adapter with processor, caches and NVRAM, fig. 2, 14, 16, 18, 20).
Jayav et al. does not explicitly teach wherein issuing one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data pages that are subject to the write cache destaging processing comprises issuing the one or more write cache metadata preload commands from a first one of the storage nodes to at least a second one of the storage nodes. 
Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator acts to designate tracks on the surviving cluster’s cache memory having a data image in NVS of the failed cluster.   Once a failover has completed, a high-speed destage scan may then be performed to destage the marked tracks from the cache to disks (para. 17-18, 29). 
Refer to claim 1 for motivational statement.

to detect a failure of at least one storage node that impacts a write cache destaging
process in a distributed content addressable storage system (if one of the controlling adapter fails, then the surviving adaptor includes the updated data D’ and knows the stripe and blocks to be updated, col. 11 lines 60-67) comprising a plurality of storage nodes each associated with one or more storage devices (network of computers and adaptors connected to storage devices, fig. 1); and
responsive to the detected failure, to issue one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data pages that are subject to the write cache destaging process (remote adapter 8b saving the list of parity groups to be destaged, col. 11 lines 12-35, the surviving adapter 8b can complete any updates or destages for the failed adaptor 8a, col. 11 lines 52-67);
wherein detecting a failure of at least one storage node that 5 impacts a write cache destaging process comprises detecting the failure of a particular storage node prior to acquisition of address locks for respective ones of one or more data pages targeted by one or more write requests to be destaged from a write cache of the distributed content addressable storage system as part of the write cache destaging process (if one controlling adapter fails, then the surviving adaptor can complete any updates or destages for the failed adaptor, the surviving adaptor knows the exclusive lock unit granted to the failed adaptor and thus the stripe that was locked, col. 11 lines 52-67).
Jadav et al. does not explicitly teach wherein issuing one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata characterizing one or more data pages that are subject to the write cache destaging processing comprises issuing the one or more write cache metadata preload commands from a first one of the storage nodes to at least a second one of the storage nodes.
Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator acts to designate tracks on the surviving cluster’s cache memory having a data image in NVS of the failed cluster.   Once a failover has completed, a high-speed destage scan may then be performed to destage the marked tracks from the cache to disks (para. 17-18, 29). 
Refer to claim 1 for motivational statement.

In regard to claim 21, Jadav et al. teach the computer program product of claim 18, wherein a plurality of write cache metadata preload commands are issued from a control module of the first storage node to respective ones of a plurality of data modules of respective ones of the second storage node and one or more additional ones of the storage nodes. 
Ash et al. teach of a storage management server to detect failover occurrences, implement the aforementioned preserved memory cache and process the retained tracks (para. 23, fig. 1, 91). 
Refer to claim 1 for motivational statement. 

Ash et al. teach of verifying a memory preserved cache then all tracks may then be processed during the remainder of the IML.  If the ranks are in a good state, then all the marked tracks may be destage to disk (para. 28-29). 
Refer to claim 1 for motivational statement. 

In regard to claim 24, Jadav et al. does not explicitly teach the method of claim 15 wherein a plurality of write cache metadata preload commands are issued from a control module of the first storage node to respective ones of a plurality of data modules of respective ones of the second storage node and one or more additional ones of the storage nodes. 
Ash et al. teach of a storage management server to detect failover occurrences, implement the aforementioned preserved memory cache and process the retained tracks (para. 23, fig. 1, 91). 
Refer to claim 1 for motivational statement. 

In regard to claim 25, Jadav et al. does not explicitly teach the method of claim 15 wherein each of the one or more write cache metadata preload commands is issued in conjunction with an initial step of the write cache restaging process. 
Ash et al. teach of verifying a memory preserved cache then all tracks may then be processed during the remainder of the IML.  If the ranks are in a good state, then all the marked tracks may be destage to disk (para. 28-29). 

******************************************
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadav et al. (US 6,332,197) in further view of Ash et al. (US 2009/0300408) in further view of Ben Dayan et al. (US 2019/0146718). 
In regard to claim 11, Jadav et al. does not explicitly teach the apparatus of claim 1 wherein each of the one or more write cache metadata preload commands comprises a remote procedure call (RPC).
Ben Dayan et al. teach of a bucket that holds that extent may gather all the data of all the extents.   The registry scan for one of the extents decides that a destage may be needed, it will send an RPC to the controller to initiate the destage (para. 88-89). 
It would have been obvious to modify the apparatus of Jadav et al. and Ash et al. by adding Ben Dayan et al. distributed storage system.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a remote procedure call for destaging (para. 89). 

******************************************
Claims 13, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadav et al. (US 6,332,197) in further view of Ash et al. (US 2009/0300408) in further view of Talagala et al. (US 2014/0089264). 


Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator acts to designate tracks on the surviving cluster’s cache memory having a data image in NVS of the failed cluster.   Once a failover has completed, a high-speed destage scan may then be performed to destage the marked tracks from the cache to disks (para. 17-18, 29). 
Refer to claim 1 for motivational statement.
Jadav et al. and Ash et al. does not explicitly teach metadata characterizing one or more data pages. 
Talagala et al. teach of metadata arrange in pages (para. 0164). 
It would have been obvious to modify the apparatus of Jadav et al. and Ash et al. by adding Talagala et al. metadata pages.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide one of the ways to arrange metadata (para. 47, 164). 

In regard to claim 23, Jadav et al. does not explicitly teach the computer program product of claim 18 wherein issuing one or more write cache metadata preload commands to direct one 
Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator acts to designate tracks on the surviving cluster’s cache memory having a data image in NVS of the failed cluster.   Once a failover has completed, a high-speed destage scan may then be performed to destage the marked tracks from the cache to disks (para. 17-18, 29). 
Refer to claim 1 for motivational statement.
Jadav et al. and Ash et al. does not explicitly teach metadata characterizing one or more data pages. 
Talagala et al. teach of metadata arrange in pages (para. 0164). 
	Refer to claims 13 for motivational statement. 

In regard to claim 26, Jadav et al. does not explicitly teach the method of claim 15 wherein issuing one or more write cache metadata preload commands to direct one or more other ones of the storage nodes to preload from their associated storage devices metadata that are subject to the write cache destaging process comprises issuing multiple write cache metadata preload commands to respective ones of a plurality of data modules that are associated with a designated write cache destage batch of the write cache destaging process. 	
Ash et al. teach of a method to preserving data through a failover from a failed cluster to a surviving cluster in a storage subsystem.   The memory preservable indicator 
Refer to claim 1 for motivational statement. 
Jadav et al. and Ash et al. does not explicitly teach metadata characterizing one or more data pages. 
Talagala et al. teach of metadata arrange in pages (para. 0164). 
		Refer to claims 13 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/ Primary Examiner, Art Unit 2114                                                                                                                                                                                                       Silicon Valley Regional Office
Loan.truong@uspto.gov